Exhibit 10.3
 
EXECUTION VERSION

 

 
GS MORTGAGE SECURITIES CORPORATION II,

 
PURCHASER
 
and
 
STARWOOD MORTGAGE FUNDING I LLC,
 
SELLER
 
MORTGAGE LOAN PURCHASE AGREEMENT
 
Dated as of February 1, 2015
 
Series 2015-GC28 

 

 
 
 

--------------------------------------------------------------------------------

 
 
This Mortgage Loan Purchase Agreement (“Agreement”), dated as of February 1,
2015, is between GS Mortgage Securities Corporation II, a Delaware corporation,
as purchaser (in such capacity, the “Purchaser”), and Starwood Mortgage Funding
I LLC, a Delaware limited liability company, as seller (the “Seller”).
 
Capitalized terms used in this Agreement not defined herein shall have the
meanings ascribed to them in the Pooling and Servicing Agreement, dated as of
February 1, 2015 (the “Pooling and Servicing Agreement”), among GS Mortgage
Securities Corporation II, as depositor (in such capacity, the “Depositor”),
Wells Fargo Bank, National Association, as master servicer (in such capacity,
the “Master Servicer”), Rialto Capital Advisors, LLC, as special servicer (the
“Special Servicer”), Pentalpha Surveillance LLC, as operating advisor, Wells
Fargo Bank, National Association, as certificate administrator (in such
capacity, the “Certificate Administrator”) and Wilmington Trust, National
Association, as trustee (the “Trustee”), pursuant to which the Purchaser will
transfer the Mortgage Loans (as defined herein), together with certain other
mortgage loans, to a trust fund and certificates representing ownership
interests in the Mortgage Loans, together with the other mortgage loans, will be
issued by the trust fund (the “Trust Fund”).  In exchange for the Mortgage Loans
and the other mortgage loans, the Trust Fund will issue to or at the direction
of the Depositor certificates to be known as GS Mortgage Securities Trust
2015-GC28, Commercial Mortgage Pass-Through Certificates, Series 2015-GC28
(collectively, the “Certificates”).  For purposes of this Agreement, “Mortgage
Loans” refers to the mortgage loans listed on Exhibit A and “Mortgaged
Properties” refers to the properties securing such Mortgage Loans.
 
The Purchaser and the Seller wish to prescribe the manner of sale of the
Mortgage Loans from the Seller to the Purchaser and in consideration of the
premises and the mutual agreements hereinafter set forth, agree as follows:
 
SECTION 1     Sale and Conveyance of Mortgages; Possession of Mortgage
File.  The Seller does hereby sell, transfer, assign, set over and convey to the
Purchaser, without recourse (except as otherwise specifically set forth herein),
all of its right, title and interest in and to the Mortgage Loans identified on
Exhibit A to this Agreement (the “Mortgage Loan Schedule”) including all
interest and principal received on or with respect to the Mortgage Loans after
the Cut-Off Date, (excluding payments of principal and interest first due on the
Mortgage Loans on or before the Cut-Off Date). In addition, on the Closing Date,
the Seller shall cause to be delivered to the Depositor the aggregate Interest
Deposit Amount with respect to those Mortgage Loans that accrue interest on the
basis of a 360-day year and the actual number of days during each one-month
interest accrual period, to be deposited by the Depositor into the Interest
Reserve Account on behalf of the Seller and for the benefit of the Trust Fund,
which Interest Deposit Amount for each such Mortgage Loan shall represent an
amount equal to two days of interest at the related Net Mortgage Loan Rate on
the related Cut-Off Date Principal Balance of such Mortgage Loan. Upon the sale
of the Mortgage Loans, the ownership of each related Note, the Seller’s interest
in the related Mortgage represented by the Note and the other contents of the
related Mortgage File will be vested in the Purchaser and immediately thereafter
the Trustee, and the ownership of records and documents with respect to each
Mortgage Loan prepared by or which come into the possession of the Seller shall
immediately vest in the Purchaser and immediately thereafter the Trustee. The
Purchaser will sell certain of the Certificates (the “Public Certificates”) to
the underwriters (the “Underwriters”) specified in the Underwriting Agreement,
 
 
 

--------------------------------------------------------------------------------

 
 
dated as of February 13, 2015 (the “Underwriting Agreement”), between the
Purchaser and the Underwriters, and the Purchaser will sell certain of the
Certificates (the “Private Certificates”) to the initial purchasers (the
“Initial Purchasers” and, collectively with the Underwriters, the “Dealers”)
specified in the Purchase Agreement, dated as of February 13, 2015 (the
“Certificate Purchase Agreement”), between the Purchaser and Initial Purchasers.
 
The sale and conveyance of the Mortgage Loans is being conducted on an
arms-length basis and upon commercially reasonable terms.  As consideration for
the Mortgage Loans, the Purchaser shall pay, by wire transfer of immediately
available funds, to the Seller or at the Seller’s direction $163,493,991.43,
plus accrued interest on the Mortgage Loans from and including February 1, 2015
to but excluding the Closing Date (but subject to certain post-settlement
adjustment for expenses incurred by the Underwriters and the Initial Purchasers
on behalf of the Depositor and for which the Seller is specifically
responsible).
 
The purchase and sale of the Mortgage Loans shall take place on the Closing
Date.
 
SECTION 2     Books and Records; Certain Funds Received After the Cut-Off
Date.  From and after the sale of the Mortgage Loans to the Purchaser, record
title to each Mortgage and each Note shall be transferred to the Trustee subject
to and in accordance with this Agreement.  Any funds due after the Cut-Off Date
in connection with a Mortgage Loan received by the Seller shall be held in trust
on behalf of the Trustee (for the benefit of the Certificateholders) as the
owner of such Mortgage Loan and shall be transferred promptly to the Certificate
Administrator.  All scheduled payments of principal and interest due on or
before the Cut-Off Date but collected after the Cut-Off Date, and all recoveries
and payments of principal and interest collected on or before the Cut-Off Date
(only in respect of principal and interest on the Mortgage Loans due on or
before the Cut-Off Date and principal prepayments thereon), shall belong to, and
shall be promptly remitted to, the Seller.
 
The transfer of each Mortgage Loan shall be reflected on the Seller’s balance
sheets and other financial statements as the sale of such Mortgage Loan by the
Seller to the Purchaser.  The Seller intends to treat the transfer of each
Mortgage Loan to the Purchaser as a sale for tax purposes.  Following the
transfer of the Mortgage Loans by the Seller to the Purchaser, the Seller shall
not take any actions inconsistent with the ownership of the Mortgage Loans by
the Purchaser and its assignees.
 
The transfer of each Mortgage Loan shall be reflected on the Purchaser’s balance
sheets and other financial statements as the purchase of such Mortgage Loan by
the Purchaser from the Seller.  The Purchaser intends to treat the transfer of
each Mortgage Loan from the Seller as a purchase for tax purposes.  The
Purchaser shall be responsible for maintaining, and shall maintain, a set of
records for each Mortgage Loan which shall be clearly marked to reflect the
transfer of ownership of each Mortgage Loan by the Seller to the Purchaser
pursuant to this Agreement.
 
SECTION 3     Delivery of Mortgage Loan Documents; Additional Costs and
Expenses.  (a)  The Purchaser hereby directs the Seller, and the Seller hereby
agrees, such agreement effective upon the transfer of the Mortgage Loans
contemplated herein, to deliver or
 
 
-2-

--------------------------------------------------------------------------------

 
 
cause to be delivered to the Custodian (on behalf of the Trustee), the Master
Servicer and the Special Servicer, respectively, on the dates set forth in
Section 2.01 of the Pooling and Servicing Agreement, all documents, instruments
and agreements required to be delivered by the Purchaser, or contemplated to be
delivered by the Seller (whether at the direction of the Purchaser or
otherwise), to the Custodian, the Master Servicer and the Special Servicer, as
applicable, with respect to the Mortgage Loans under Section 2.01 of the Pooling
and Servicing Agreement, and meeting all the requirements of such Section 2.01
of the Pooling and Servicing Agreement; provided that the Seller shall not be
required to deliver any draft documents, privileged communications, credit
underwriting, due diligence analyses or data or internal worksheets, memoranda,
communications or evaluations.
 
(b)           The Seller shall deliver to and deposit (or cause to be delivered
to and deposited) with the Master Servicer within five (5) Business Days after
the Closing Date a copy of the Mortgage File and documents and records not
otherwise required to be contained in the Mortgage File that (i) relate to the
origination and/or servicing and administration of the Mortgage Loans, (ii) are
reasonably necessary for the ongoing administration and/or servicing of the
Mortgage Loans (including any asset summaries related to the Mortgage Loans that
were delivered to the Rating Agencies in connection with the rating of the
Certificates) or for evidencing or enforcing any of the rights of the holder of
the Mortgage Loans or holders of interests therein and (iii) are in the
possession or under the control of the Seller, together with (x) all unapplied
Escrow Payments and reserve funds in the possession or under control of the
Seller that relate to the Mortgage Loans and (y) a statement indicating which
Escrow Payments and reserve funds are allocable to each Mortgage Loan, provided
that copies of any document in the Mortgage File and any other document, record
or item referred to above in this sentence that constitutes a Designated
Servicing Document shall be delivered to the Master Servicer on or before the
Closing Date; provided that the Seller shall not be required to deliver any
draft documents, privileged or other communications, credit underwriting, due
diligence analyses or data or internal worksheets, memoranda, communications or
evaluations.
 
(c)           With respect to any Mortgage Loan secured by a Mortgaged Property
that is subject to a franchise agreement with a related comfort letter in favor
of the Seller that requires notice to or request of the related franchisor to
transfer or assign any related comfort letter to the Trustee for the benefit of
the Certificateholders or have a new comfort letter (or any such new document or
acknowledgement as may be contemplated under the existing comfort letter) issued
in the name of the Trustee for the benefit of the Certificateholders, the Seller
or its designee shall, within 45 days of the Closing Date (or any shorter period
if required by the applicable comfort letter), provide any such required notice
or make any such required request to the related franchisor for the transfer or
assignment of such comfort letter or issuance of a new comfort letter (or any
such new document or acknowledgement as may be contemplated under the existing
comfort letter), with a copy of such notice or request to the Custodian (who
shall include such document in the related Mortgage File), the Master Servicer
and the Special Servicer, and the Master Servicer shall use reasonable efforts
in accordance with the Servicing Standard to acquire such replacement comfort
letter, if necessary (or to acquire any such new document or acknowledgement as
may be contemplated under the existing comfort letter), and the Master Servicer
shall, as soon as reasonably practicable following receipt thereof, deliver the
original of such replacement comfort letter, new document or acknowledgement, as
applicable, to the Custodian for inclusion in the Mortgage File.
 
 
-3-

--------------------------------------------------------------------------------

 
 
SECTION 4     Treatment as a Security Agreement.  Pursuant to Section 1 hereof,
the Seller has conveyed to the Purchaser all of its right, title and interest in
and to the Mortgage Loans.  The parties intend that such conveyance of the
Seller’s right, title and interest in and to the Mortgage Loans pursuant to this
Agreement shall constitute a purchase and sale and not a loan.  If such
conveyance is deemed to be a pledge and not a sale, then the parties also intend
and agree that the Seller shall be deemed to have granted, and in such event
does hereby grant, to the Purchaser, a first priority security interest in all
of its right, title and interest in, to and under the Mortgage Loans, all
payments of principal or interest on such Mortgage Loans due after the Cut-Off
Date, all other payments made in respect of such Mortgage Loans after the
Cut-Off Date (and, in any event, excluding scheduled payments of principal and
interest due on or before the Cut-Off Date) and all proceeds thereof, and that
this Agreement shall constitute a security agreement under applicable law.  If
such conveyance is deemed to be a pledge and not a sale, the Seller consents to
the Purchaser hypothecating and transferring such security interest in favor of
the Trustee and transferring the obligation secured thereby to the Trustee.
 
SECTION 5     Covenants of the Seller.  The Seller covenants with the Purchaser
as follows:
 
(a)           it shall cause Anderson McCoy & Orta, P.C. to record and file in
the appropriate public recording office for real property records or UCC
financing statements, as appropriate (or, with respect to any assignments that
the Custodian has agreed to record or file pursuant to the Pooling and Servicing
Agreement, deliver to the Custodian for such purpose and cause the Custodian to
record and file), the assignments of assignment of leases, rents and profits and
the assignments of Mortgage and each related UCC-3 financing statement referred
to in the definition of Mortgage File from the Seller to the Trustee as and to
the extent contemplated under Section 2.01(c) of the Pooling and Servicing
Agreement.  All out of pocket costs and expenses relating to the recordation or
filing of such assignments, assignments of Mortgage and financing statements
shall be paid by the Seller.  If any such document or instrument is lost or
returned unrecorded or unfiled, as the case may be, because of a defect therein,
then the Seller shall prepare or cause the preparation of a substitute therefor
or cure such defect or cause such defect to be cured, as the case may be, and
the Seller shall record or file, or cause AMO to record or file, such substitute
or corrected document or instrument or, with respect to any assignments that the
Custodian has agreed to record or file pursuant to the Pooling and Servicing
Agreement, deliver such substitute or corrected document or instrument to the
Custodian (or, if the Mortgage Loan is then no longer subject to the Pooling and
Servicing Agreement, the then holder of such Mortgage Loan);
 
(b)          as to each Mortgage Loan, if the Seller cannot deliver or cause to
be delivered the documents and/or instruments referred to in clauses (2), (3)
and (6) (if recorded) and (15) of the definition of “Mortgage File” in the
Pooling and Servicing Agreement solely because of a delay caused by the public
recording or filing office where such document or instrument has been delivered
for recordation or filing, as applicable, it shall forward to the Custodian a
copy of the original certified by the Seller to be a true and complete copy of
the original thereof submitted for recording.  The Seller shall cause each
assignment referred to in Section (5)(a) above that is recorded and the file
copy of each UCC-3 assignment referred to in Section (5)(a) above to reflect
that it should be returned by the public recording or filing office to the
Custodian or its agent following recording (or, alternatively, to the Seller or
its designee, in
 
 
-4-

--------------------------------------------------------------------------------

 
 
which case the Seller shall deliver or cause the delivery of the recorded/filed
original to the Custodian promptly following receipt); provided that, in those
instances where the public recording office retains the original assignment of
Mortgage or assignment of Assignment of Leases, the Custodian shall obtain
therefrom a certified copy of the recorded original.  On a monthly basis, at the
expense of the Seller, the Custodian shall forward to the Master Servicer a copy
of each of the aforementioned assignments following the Custodian’s receipt
thereof;
 
(c)           it shall take any action reasonably required by the Purchaser, the
Certificate Administrator, the Trustee or the Master Servicer in order to assist
and facilitate the transfer of the servicing of the Mortgage Loans to the Master
Servicer, including effectuating the transfer of any letters of credit with
respect to any Mortgage Loan to the Master Servicer on behalf of the Trustee for
the benefit of Certificateholders.  Prior to the date that a letter of credit
with respect to any Mortgage Loan is transferred to the Master Servicer, the
Seller will cooperate with the reasonable requests of the Master Servicer or the
Special Servicer, as applicable, in connection with effectuating a draw under
such letter of credit as required under the terms of the related Loan Documents;
 
(d)           the Seller shall provide the Master Servicer the initial data with
respect to each Mortgage Loan for the CREFC® Financial File and the CREFC® Loan
Periodic Update File that are required to be prepared by the Master Servicer
pursuant to the Pooling and Servicing Agreement and the Supplemental Servicer
Schedule;
 
(e)           if (during the period of time that the Underwriters are required,
under applicable law, to deliver a prospectus related to the Public Certificates
in connection with sales of the Public Certificates by an Underwriter or a
dealer) the Seller has obtained actual knowledge of undisclosed or corrected
information related to an event that occurred prior to the Closing Date, which
event causes there to be an untrue statement of a material fact with respect to
the Seller Information in the Prospectus Supplement dated February 17, 2015
relating to the Public Certificates, the annexes and exhibits thereto and the
DVD delivered therewith, or the Offering Circular dated February 17, 2015
relating to the Private Certificates, the annexes and exhibits thereto and the
DVD delivered therewith (collectively, the “Offering Documents”), or causes
there to be an omission to state therein a material fact with respect to the
Seller Information required to be stated therein or necessary to make the
statements therein with respect to the Seller Information, in the light of the
circumstances under which they were made, not misleading, then the Seller shall
promptly notify the Dealers and the Depositor. If as a result of any such event
the Dealers’ legal counsel determines that it is necessary to amend or
supplement the Offering Documents in order to correct the untrue statement, or
to make the statements therein, in the light of the circumstances when the
Offering Documents are delivered to a purchaser, not misleading, or to make the
Offering Documents in compliance with applicable law, the Seller shall (to the
extent that such amendment or supplement solely relates to the Seller
Information) at the expense of the Seller, do all things reasonably necessary to
assist the Depositor to prepare and furnish to the Dealers, such amendments or
supplements to the Offering Documents as may be necessary so that the Seller
Information in the Offering Documents, as so amended or supplemented, will not
contain an untrue statement, will not, in the light of the circumstances when
the Offering Documents are delivered to a purchaser, be misleading and will
comply with applicable law.  (All terms under this clause (e) and not otherwise
defined in this Agreement shall have the meanings set forth in the
Indemnification Agreement, dated as of February 13, 2015, among the
 
 
-5-

--------------------------------------------------------------------------------

 
 
Underwriters, the Initial Purchasers, the Seller and the Purchaser (the
“Indemnification Agreement” and, together with this Agreement, the “Operative
Documents”)); and
 
(f)          for so long as the Trust Fund  is subject to the reporting
requirements of the Exchange Act, the Seller shall provide the Depositor and the
Certificate Administrator with any Additional Form 10-D Disclosure, any
Additional Form 10-K Disclosure and any Form 8-K Disclosure Information
indicated on Exhibit U, Exhibit V and Exhibit Z to the Pooling and Servicing
Agreement, to the extent contemplated to be provided by the Seller, within the
time periods set forth in the Pooling and Servicing Agreement; provided that, in
connection with providing Additional Form 10-K Disclosure and the Seller’s
reporting obligations under Item 1119 of Regulation AB, upon reasonable request
by the Seller, the Purchaser shall provide the Seller with a list of all parties
to the Pooling and Servicing Agreement and any other Servicing Function
Participant.
 
SECTION 6     Representations and Warranties.
 
(a)         The Seller represents and warrants to the Purchaser as of the date
hereof and as of the Closing Date that:
 
(i)          The Seller is a limited liability company, duly organized, validly
existing and in good standing under the laws of the State of Delaware with full
power and authority to own its assets and conduct its business, is duly
qualified as a foreign organization in good standing in all jurisdictions to the
extent such qualification is necessary to hold and sell the Mortgage Loans or
otherwise comply with its obligations under this Agreement except where the
failure to be so qualified would not have a material adverse effect on its
ability to perform its obligations hereunder, and the Seller has taken all
necessary action to authorize the execution and delivery of, and performance
under, the Operative Documents and has duly executed and delivered each
Operative Document, and has the power and authority to execute, deliver and
perform under each Operative Document and all the transactions contemplated
hereby and thereby, including, but not limited to, the power and authority to
sell, assign, transfer, set over and convey the Mortgage Loans in accordance
with this Agreement;
 
(ii)         Assuming the due authorization, execution and delivery of this
Agreement by the Purchaser, this Agreement will constitute a legal, valid and
binding obligation of the Seller, enforceable against the Seller in accordance
with its terms, except as such enforcement may be limited by (A) bankruptcy,
insolvency, reorganization, moratorium, liquidation or other similar laws
affecting the enforcement of creditors’ rights generally, (B) general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law) and (C) public policy considerations underlying
the securities laws, to the extent that such public policy considerations limit
the enforceability of the provisions of this Agreement that purport to provide
indemnification for securities laws liabilities;
 
(iii)        The execution and delivery of each Operative Document by the Seller
and the performance of its obligations hereunder and thereunder will not
conflict with any provision of any law or regulation to which the Seller is
subject, or conflict with, result in
 
 
-6-

--------------------------------------------------------------------------------

 
 
a breach of, or constitute a default under, any of the terms, conditions or
provisions of any of the Seller’s organizational documents or any agreement or
instrument to which the Seller is a party or by which it is bound, or any order
or decree applicable to the Seller, or result in the creation or imposition of
any lien on any of the Seller’s assets or property, in each case, which would
materially and adversely affect the ability of the Seller to carry out the
transactions contemplated by the Operative Documents;
 
(iv)         There is no action, suit, proceeding or investigation pending or,
to the Seller’s knowledge, threatened against the Seller in any court or by or
before any other governmental agency or instrumentality which would materially
and adversely affect the validity of the Mortgage Loans or the ability of the
Seller to carry out the transactions contemplated by each Operative Document;
 
(v)          The Seller is not in default with respect to any order or decree of
any court or any order, regulation or demand of any federal, state, municipal or
governmental agency, which default might have consequences that, in the Seller’s
good faith and reasonable judgment, is likely to materially and adversely affect
the condition (financial or other) or operations of the Seller or its properties
or might have consequences that, in the Seller’s good faith and reasonable
judgment, is likely to materially and adversely affect its performance under any
Operative Document;
 
(vi)         No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Seller of, or compliance by the Seller with, each Operative
Document or the consummation of the transactions contemplated hereby or thereby,
other than those which have been obtained by the Seller; and
 
(vii)       The transfer, assignment and conveyance of the Mortgage Loans by the
Seller to the Purchaser is not subject to bulk transfer laws or any similar
statutory provisions in effect in any applicable jurisdiction.
 
(b)          The Purchaser represents and warrants to the Seller as of the
Closing Date that:
 
(i)           The Purchaser is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware, with full
corporate power and authority to own its assets and conduct its business, is
duly qualified as a foreign corporation in good standing in all jurisdictions in
which the ownership or lease of its property or the conduct of its business
requires such qualification, except where the failure to be so qualified would
not have a material adverse effect on the ability of the Purchaser to perform
its obligations hereunder, and the Purchaser has taken all necessary action to
authorize the execution, delivery and performance of this Agreement by it, and
has duly executed and delivered this Agreement, and has the power and authority
to execute, deliver and perform this Agreement and all the transactions
contemplated hereby;
 
 
-7-

--------------------------------------------------------------------------------

 
 
(ii)         Assuming the due authorization, execution and delivery of this
Agreement by the Seller, this Agreement will constitute a legal, valid and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium, liquidation or other similar
laws affecting the enforcement of creditors’ rights generally, and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law);
 
(iii)        The execution and delivery of this Agreement by the Purchaser and
the performance of its obligations hereunder will not conflict with any
provision of any law or regulation to which the Purchaser is subject, or
conflict with, result in a breach of, or constitute a default under, any of the
terms, conditions or provisions of any of the Purchaser’s organizational
documents or any agreement or instrument to which the Purchaser is a party or by
which it is bound, or any order or decree applicable to the Purchaser, or result
in the creation or imposition of any lien on any of the Purchaser’s assets or
property, in each case which would materially and adversely affect the ability
of the Purchaser to carry out the transactions contemplated by this Agreement;
 
(iv)        There is no action, suit, proceeding or investigation pending or, to
the Purchaser’s knowledge, threatened against the Purchaser in any court or by
or before any other governmental agency or instrumentality which would
materially and adversely affect the validity of this Agreement or any action
taken in connection with the obligations of the Purchaser contemplated herein,
or which would be likely to impair materially the ability of the Purchaser to
perform under the terms of this Agreement;
 
(v)         The Purchaser is not in default with respect to any order or decree
of any court or any order, regulation or demand of any federal, state, municipal
or governmental agency, which default might have consequences that would
materially and adversely affect the condition (financial or other) or operations
of the Purchaser or its properties or might have consequences that would
materially and adversely affect its performance under any Operative Document;
and
 
(vi)        No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Purchaser of or compliance by the Purchaser with this
Agreement or the consummation of the transactions contemplated by this Agreement
other than those that have been obtained by the Purchaser.
 
(c)         The Seller further makes the representations and warranties as to
the Mortgage Loans set forth in Exhibit B to this Agreement as of the Cut-Off
Date or such other date set forth in Exhibit B to this Agreement, which
representations and warranties are subject to the exceptions thereto set forth
in Exhibit C to this Agreement.
 
(d)         Pursuant to the Pooling and Servicing Agreement, if (i) any party
thereto discovers or receives notice alleging that any document constituting a
part of a Mortgage File has not been properly executed, is missing, contains
information that does not conform in any material respect with the corresponding
information set forth in the Mortgage Loan Schedule, or
 
 
-8-

--------------------------------------------------------------------------------

 
 
does not appear to be regular on its face (each, a “Document Defect”), or
discovers or receives notice alleging a breach of any representation or warranty
of the Seller made pursuant to Section 6(c) of this Agreement with respect to
any Mortgage Loan (a “Breach”) or (ii) the Special Servicer or the Purchaser
receives a Repurchase Request, then such party is required to give prompt
written notice thereof to the Seller.
 
(e)          Pursuant to the Pooling and Servicing Agreement, the Special
Servicer is required to determine whether any such Document Defect or Breach
with respect to any Mortgage Loan materially and adversely affects, or such
Document Defect is deemed in accordance with Section 2.03 of the Pooling and
Servicing Agreement to materially and adversely affect, the value of the
Mortgage Loan or any related REO Property or the interests of the
Certificateholders therein or causes any Mortgage Loan to fail to be a Qualified
Mortgage (any such Document Defect shall constitute a “Material Document Defect”
and any such Breach shall constitute a “Material Breach”).  If such Document
Defect or Breach has been determined to be a Material Document Defect or
Material Breach, then the Special Servicer will be required to give prompt
written notice thereof to the Seller.  Promptly upon becoming aware of any such
Material Document Defect or Material Breach (including through a written notice
given by the Master Servicer or the Special Servicer, as provided above if the
Document Defect or Breach identified therein is a Material Document Defect or
Material Breach, as the case may be), the Seller shall, not later than 90 days
from the earlier of the Seller’s discovery or receipt of notice of, and receipt
of a demand to take action with respect to, such Material Document Defect or
Material Breach, as the case may be (or, in the case of a Material Document
Defect or Material Breach relating to a Mortgage Loan not being a “qualified
mortgage” within the meaning of the REMIC Provisions, not later than 90 days
from any party discovering such Material Document Defect or Material Breach),
cure the same in all material respects (which cure shall include payment of any
losses and Additional Trust Fund Expenses associated therewith) or, if such
Material Document Defect or Material Breach, as the case may be, cannot be cured
within such 90 day period, the Seller shall either (i) substitute a Qualified
Substitute Mortgage Loan for such affected Mortgage Loan (provided that in no
event shall any such substitution occur later than the second anniversary of the
Closing Date) and pay the Master Servicer, for deposit into the Collection
Account, any Substitution Shortfall Amount in connection therewith or
(ii) repurchase the affected Mortgage Loan or any related REO Property (or the
Trust Fund’s interest therein) at the applicable Purchase Price by wire transfer
of immediately available funds to the Collection Account; provided, however,
that if (i) such Material Document Defect or Material Breach is capable of being
cured but not within such 90 day period, (ii) such Material Document Defect or
Material Breach is not related to any Mortgage Loan’s not being a “qualified
mortgage” within the meaning of the REMIC Provisions and (iii) the Seller has
commenced and is diligently proceeding with the cure of such Material Document
Defect or Material Breach within such 90 day period, then the Seller shall have
an additional 90 days to complete such cure, or, in the event of a failure to so
cure, to complete such repurchase of the related Mortgage Loan or substitute a
Qualified Substitute Mortgage Loan as described above (it being understood and
agreed that, in connection with the Seller’s receiving such additional 90 day
period, the Seller shall deliver an Officer’s Certificate to the Trustee, the
Special Servicer and the Certificate Administrator setting forth the reasons
such Material Document Defect or Material Breach is not capable of being cured
within the initial 90 day period and what actions the Seller is pursuing in
connection with the cure thereof and stating that the Seller anticipates that
such Material Document Defect or Material Breach will be cured within such
additional 90 day period); and
 
 
-9-

--------------------------------------------------------------------------------

 
 
provided, further, that, if any such Material Document Defect is still not cured
after the initial 90 day period and any such additional 90 day period solely due
to the failure of the Seller to have received the recorded document, then the
Seller shall be entitled to continue to defer its cure, substitution or
repurchase obligations in respect of such Document Defect so long as the Seller
certifies to the Trustee, the Special Servicer and the Certificate Administrator
every 30 days thereafter that the Document Defect is still in effect solely
because of its failure to have received the recorded document and that the
Seller is diligently pursuing the cure of such defect (specifying the actions
being taken), except that no such deferral of cure, substitution or repurchase
may continue beyond the date that is 18 months following the Closing Date.  Any
such repurchase or substitution of a Mortgage Loan shall be on a whole loan,
servicing released basis.  The Seller shall have no obligation to monitor the
Mortgage Loans regarding the existence of a Breach or a Document Defect, but if
the Seller discovers a Material Breach or Material Document Defect with respect
to a Mortgage Loan, it will notify the Purchaser.
 
Subject to the Seller’s right to cure set forth above in this Section 6(e), and
further subject to Sections 2.01(b) and 2.01(c) of the Pooling and Servicing
Agreement, failure of the Seller to deliver the documents referred to in clauses
(1), (2), (7), (8), (18) and (19) in the definition of “Mortgage File” in the
Pooling and Servicing Agreement in accordance with this Agreement and the
Pooling and Servicing Agreement for any Mortgage Loan shall be deemed a Material
Document Defect; provided, however, that no Document Defect (except such deemed
Material Document Defect described above) shall be considered to be a Material
Document Defect unless the document with respect to which the Document Defect
exists is required in connection with an imminent enforcement of the lender’s
rights or remedies under the related Mortgage Loan, defending any claim asserted
by any Mortgagor or third party with respect to the Mortgage Loan, establishing
the validity or priority of any lien on any collateral securing the Mortgage
Loan or for any immediate significant servicing obligation.
 
(f)          In connection with any repurchase or substitution of one or more
Mortgage Loans pursuant to this Section 6, the Pooling and Servicing Agreement
shall provide that the Trustee, the Certificate Administrator, the Custodian,
the Master Servicer and the Special Servicer shall each tender to the
repurchasing entity, upon delivery to each of them of a receipt executed by the
repurchasing entity evidencing such repurchase or substitution, all portions of
the Mortgage File (including, without limitation, the Servicing File) and other
documents and all escrows and reserve funds pertaining to such Mortgage Loan
possessed by it, and each document that constitutes a part of the Mortgage File
shall be endorsed or assigned to the extent necessary or appropriate to the
repurchasing entity or its designee in the same manner, but only if the
respective documents have been previously assigned or endorsed to the Trustee,
and pursuant to appropriate forms of assignment, substantially similar to the
manner and forms pursuant to which such documents were previously assigned to
the Trustee or as otherwise reasonably requested to effect the retransfer and
reconveyance of the Mortgage Loan and the security therefor to the Seller or its
designee; provided that such tender by the Trustee and the Custodian shall be
conditioned upon its receipt from the Master Servicer of a Request for Release
and an Officer’s Certificate to the effect that the requirements for repurchase
or substitution have been satisfied.
 
(g)         The representations and warranties of the parties hereto shall
survive the execution and delivery and any termination of this Agreement and
shall inure to the benefit of
 
 
-10-

--------------------------------------------------------------------------------

 
 
the respective parties, notwithstanding any restrictive or qualified endorsement
on the Notes or Assignment of Mortgage or the examination of the Mortgage Files.
 
(h)         Each party hereto agrees to promptly notify the other party of any
breach of a representation or warranty contained in Section 6(c) of this
Agreement.  The Seller’s obligation to cure any Material Breach or Material
Document Defect or to repurchase or substitute any affected Mortgage Loan
pursuant to this Section 6 shall constitute the sole remedy available to the
Purchaser in connection with a breach of any of the Seller’s representations or
warranties contained in Section 6(c) of this Agreement or a Document Defect with
respect to any Mortgage Loan.
 
(i)          The Seller shall promptly notify the Depositor if (i) the Seller
receives a Repurchase Communication of a Repurchase Request (other than from the
Depositor), (ii) the Seller repurchases or replaces a Mortgage Loan, (iii) the
Seller receives a Repurchase Communication of a Repurchase Request Withdrawal
(other than from the Depositor) or (iv) the Seller rejects or disputes any
Repurchase Request.  Each such notice shall be given no later than the tenth
(10th) Business Day after (A) with respect to clauses (i) and (iii) of the
preceding sentence, receipt of a Repurchase Communication of a Repurchase
Request or a Repurchase Request Withdrawal, as applicable, and (B) with respect
to clauses (ii) and (iv) of the preceding sentence, the occurrence of the event
giving rise to the requirement for such notice, and shall include (1) the
identity of the related Mortgage Loan, (2) the date (x) such Repurchase
Communication of such Repurchase Request or Repurchase Request Withdrawal was
received, (y) the related Mortgage Loan was repurchased or replaced or (z) the
Repurchase Request was rejected or disputed, as applicable, and (3) if known,
the basis for (x) the Repurchase Request (as asserted in the Repurchase Request)
or (y) any rejection or dispute of a Repurchase Request, as applicable.
 
The Seller shall provide to the Depositor and the Certificate Administrator the
Seller’s “Central Index Key” number assigned by the Securities and Exchange
Commission and a true, correct and complete copy of the relevant portions of any
Form ABS-15G that the Seller is required to file with the Securities and
Exchange Commission with respect to the Mortgage Loans on or before the date
that is five (5) Business Days before the date such Form ABS-15G is required to
be filed with the Securities and Exchange Commission.
 
In addition, the Seller shall provide the Depositor, upon request, such other
information in its possession as would permit the Depositor to comply with its
obligations under Rule 15Ga-1 under the Exchange Act to disclose fulfilled and
unfulfilled repurchase requests.  Any such information requested shall be
provided as promptly as practicable after such request is made.
 
The Seller agrees that no 15Ga-1 Notice Provider will be required to provide
information in a 15Ga-1 Notice that is protected by the attorney-client
privilege or attorney work product doctrines.  In addition, the Seller hereby
acknowledges that (i) any 15Ga-1 Notice provided pursuant to Section 2.03(a) of
the Pooling and Servicing Agreement is so provided only to assist the Seller,
the Depositor and their respective Affiliates to comply with Rule 15Ga-1 under
the Exchange Act, Items 1104 and 1121 of Regulation AB and any other requirement
of law or regulation and (ii)(A) no action taken by, or inaction of, a 15Ga-1
Notice Provider and
 
 
-11-

--------------------------------------------------------------------------------

 
 
(B) no information provided pursuant to Section 2.03(a) of the Pooling and
Servicing Agreement by a 15Ga-1 Notice Provider in a 15Ga-1 Notice shall be
deemed to constitute a waiver or defense to the exercise of any legal right the
15Ga-1 Notice Provider may have with respect to this Agreement, including with
respect to any Repurchase Request that is the subject of a 15Ga-1 Notice.
 
Each party hereto agrees that the receipt of a 15Ga-1 Notice or the delivery of
any notice required to be delivered pursuant to this Section 6(i) shall not, in
and of itself, constitute delivery of notice of, receipt of notice of, or
knowledge of the Seller of, any Material Document Defect or Material Breach.
 
Each party hereto agrees and acknowledges that, as of the date of this
Agreement, the “Central Index Key” number of the Trust Fund is 0001630477.
 
“Repurchase Communication” means, for purposes of this Section 6(i) only, any
communication, whether oral or written, which need not be in any specific form.
 
SECTION 7     Review of Mortgage File.  The Purchaser shall require the
Certificate Administrator pursuant to the Pooling and Servicing Agreement to
review the Mortgage Files pursuant to Section 2.02 of the Pooling and Servicing
Agreement and if it finds any document or documents not to have been properly
executed, or to be missing or to be defective on its face in any material
respect, to notify the Purchaser, which shall promptly notify the Seller.
 
SECTION 8     Conditions to Closing.  The obligation of the Seller to sell the
Mortgage Loans shall be subject to the Seller having received the consideration
for the Mortgage Loans as contemplated by Section 1 of this Agreement.  The
obligations of the Purchaser to purchase the Mortgage Loans shall be subject to
the satisfaction, on or prior to the Closing Date, of the following conditions:
 
(a)         Each of the obligations of the Seller required to be performed by it
at or prior to the Closing Date pursuant to the terms of this Agreement shall
have been duly performed and complied with and all of the representations and
warranties of the Seller under this Agreement shall, subject to any applicable
exceptions set forth on Exhibit C to this Agreement, be true and correct in all
material respects as of the Closing Date or as of such other date as of which
such representation is made under the terms of Exhibit B to this Agreement, and
no event shall have occurred as of the Closing Date which would constitute a
default on the part of the Seller under this Agreement, and the Purchaser shall
have received a certificate to the foregoing effect signed by an authorized
officer of the Seller substantially in the form of Exhibit D to this Agreement.
 
(b)         The Pooling and Servicing Agreement (to the extent it affects the
obligations of the Seller hereunder), in such form as is agreed upon and
acceptable to the Purchaser, the Seller, the Underwriters, the Initial
Purchasers and their respective counsel in their reasonable discretion, shall be
duly executed and delivered by all signatories as required pursuant to the terms
thereof.
 
 
-12-

--------------------------------------------------------------------------------

 
 
(c)        The Purchaser shall have received the following additional closing
documents:
 
(i)         copies of the Seller’s Articles of Association, charter, by-laws or
other organizational documents and all amendments, revisions, restatements and
supplements thereof, certified as of a recent date by the Secretary of the
Seller;
 
(ii)        a certificate as of a recent date of the Secretary of State of the
State of Delaware to the effect that the Seller is duly organized, existing and
in good standing in the State of Delaware;
 
(iii)       an officer’s certificate of the Seller in form reasonably acceptable
to the Underwriters, the Initial Purchasers and each Rating Agency;
 
(iv)       an opinion of counsel of the Seller, subject to customary exceptions
and carve-outs, in form reasonably acceptable to the Underwriters, the Initial
Purchasers and each Rating Agency; and
 
(v)        a letter from counsel of the Seller substantially to the effect that
(a) nothing has come to such counsel’s attention that would lead such counsel to
believe that the agreed upon sections of the Primary Free Writing Prospectus,
the Prospectus Supplement, the Preliminary Offering Circular or the Final
Offering Circular (each as defined in the Indemnification Agreement), as of the
date thereof or as of the Closing Date (or, in the case of the Primary Free
Writing Prospectus or the Preliminary Offering Circular, solely as of the time
of sale) contained or contain, as applicable, with respect to the Seller or the
Mortgage Loans, any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements therein relating to the
Seller or the Mortgage Loans, in the light of the circumstances under which they
were made, not misleading and (b) the Seller Information (as defined in the
Indemnification Agreement) in the Prospectus Supplement appears to be
appropriately responsive in all material respects to the applicable requirements
of Regulation AB.
 
(d)        The Public Certificates shall have been concurrently issued and sold
pursuant to the terms of the Underwriting Agreement.  The Private Certificates
shall have been concurrently issued and sold pursuant to the terms of the
Certificate Purchase Agreement.
 
(e)        The Seller shall have executed and delivered concurrently herewith
the Indemnification Agreement.
 
(f)        The Seller shall furnish the Purchaser, the Underwriters and the
Initial Purchasers with such other certificates of its officers or others and
such other documents and opinions to evidence fulfillment of the conditions set
forth in this Agreement as the Purchaser and its counsel may reasonably request.
 
SECTION 9     Closing.  The closing for the purchase and sale of the Mortgage
Loans shall take place at the office of Cadwalader, Wickersham & Taft LLP, New
York, New York, at 10:00 a.m., on the Closing Date or such other place and time
as the parties shall agree.
 
 
-13-

--------------------------------------------------------------------------------

 
 
SECTION 10     Expenses. The Seller will pay its pro rata share (the Seller’s
pro rata portion to be determined according to the percentage that the aggregate
principal balance as of the Cut-Off Date of all the Mortgage Loans represents as
to the aggregate principal balance as of the Cut-Off Date of all the mortgage
loans to be included in the Trust Fund) of all costs and expenses of the
Purchaser in connection with the transactions contemplated herein, including,
but not limited to: (i) the costs and expenses of the Purchaser in connection
with the purchase of the Mortgage Loans; (ii) the costs and expenses of
reproducing and delivering the Pooling and Servicing Agreement and this
Agreement and printing (or otherwise reproducing) and delivering the
Certificates; (iii) the reasonable and documented fees, costs and expenses of
the Trustee, the Certificate Administrator and their respective counsel;
(iv) the fees and disbursements of a firm of certified public accountants
selected by the Purchaser and the Seller with respect to numerical information
in respect of the Mortgage Loans and the Certificates included in the
Prospectus, Primary Free Writing Prospectus, the Prospectus Supplement, the
Preliminary Offering Circular, the Final Offering Circular and any related
disclosure for the initial Form 8-K, including the cost of obtaining any
“comfort letters” with respect to such items; (v) the costs and expenses in
connection with the qualification or exemption of the Certificates under state
securities or blue sky laws, including filing fees and reasonable fees and
disbursements of counsel in connection therewith; (vi) the costs and expenses in
connection with any determination of the eligibility of the Certificates for
investment by institutional investors in any jurisdiction and the preparation of
any legal investment survey, including reasonable fees and disbursements of
counsel in connection therewith; (vii) the costs and expenses in connection with
printing (or otherwise reproducing) and delivering the Registration Statement,
Prospectus, Primary Free Writing Prospectus, Prospectus Supplement, Preliminary
Offering Circular and Final Offering Circular and the reproducing and delivery
of this Agreement and the furnishing to the Underwriters of such copies of the
Registration Statement, Prospectus, Primary Free Writing Prospectus, Prospectus
Supplement, Preliminary Offering Circular, Final Offering Circular and this
Agreement as the Underwriters may reasonably request; (viii) the fees of the
rating agency or agencies requested to rate the Certificates; (ix) the
reasonable fees and expenses of Cadwalader, Wickersham & Taft LLP, as counsel to
the Purchaser; and (x) the reasonable fees and expenses of Orrick, Herrington &
Sutcliffe LLP, as counsel to the Underwriters and the Initial Purchasers.
 
If the Seller elects to exercise its rights under Section 11.15 of the Pooling
and Servicing Agreement, then the Seller shall pay the reasonable costs and
expenses (if any) of the Depositor, Master Servicer, Special Servicer and
Trustee resulting from such parties’ obligations to cooperate with the Seller
under Section 11.15 of the Pooling and Servicing Agreement.
 
SECTION 11     Severability of Provisions.  If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.  Furthermore, the
parties shall in good faith endeavor to replace any provision held to be invalid
or unenforceable with a valid and enforceable provision which most closely
resembles, and which has the same economic effect as, the provision held to be
invalid or unenforceable.
 
SECTION 12     Governing Law.  THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT,
 
 
-14-

--------------------------------------------------------------------------------

 
 
THE RELATIONSHIP OF THE PARTIES TO THIS AGREEMENT, AND/OR THE INTERPRETATION AND
ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES TO THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF.  THE
PARTIES HERETO INTEND THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW SHALL APPLY TO THIS AGREEMENT.
 
SECTION 13     Waiver of Jury Trial.  THE PARTIES HERETO HEREBY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING
DIRECTLY OR INDIRECTLY TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
 
SECTION 14     Submission to Jurisdiction.  EACH OF THE PARTIES HERETO
IRREVOCABLY (I) SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK LOCATED IN NEW YORK COUNTY AND THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT; (II) WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM IN ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT; (III) AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT SHALL BE CONCLUSIVE AND MAY BE ENFORCED
IN ANY OTHER JURISDICTION BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW; AND (IV) CONSENTS TO SERVICE OF PROCESS UPON IT BY MAILING A
COPY THEREOF BY CERTIFIED MAIL ADDRESSED TO IT AS PROVIDED FOR NOTICES HEREUNDER
AND AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY MANNER PERMITTED BY LAW.
 
SECTION 15     No Third-Party Beneficiaries.  The parties do not intend the
benefits of this Agreement to inure to any third party except as expressly set
forth in Section 16.
 
SECTION 16     Assignment.  The Seller hereby acknowledges that the Purchaser
has, concurrently with the execution hereof, executed and delivered the Pooling
and Servicing Agreement and that, in connection therewith, it has assigned its
rights hereunder to the Trustee for the benefit of the Certificateholders.  The
Seller hereby acknowledges its obligations pursuant to Sections 2.01, 2.02 and
2.03 of the Pooling and Servicing Agreement.  This Agreement shall bind and
inure to the benefit of and be enforceable by the Seller, the Purchaser and
their permitted successors and assigns.  Any Person into which the Seller may be
merged or consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Seller may become a party, or any Person succeeding
to all or substantially all of the business of the Seller, shall be the
successor to the Seller hereunder without any further act.  The warranties and
representations and the agreements made by the Seller herein shall survive
delivery of the Mortgage Loans to the Trustee until the termination of the
Pooling and Servicing Agreement, but shall not be further assigned by the
Trustee to any Person.
 
 
-15-

--------------------------------------------------------------------------------

 
 
SECTION 17     Notices.  All communications hereunder shall be in writing and
effective only upon receipt and (i) if sent to the Purchaser, will be mailed,
hand delivered, couriered or sent by facsimile transmission to it at 200 West
Street, New York, New York 10282, to the attention of Leah Nivison, fax number:
(212) 428-1439, email: leah.nivison@gs.com, with copies to: Peter Morreale, fax
number: (212) 902-3000, email: peter.morreale@gs.com and Joe Osborne, fax
number: (212) 291-5318, email: joe.osborne@gs.com, (ii) if sent to the Seller,
will be mailed, hand delivered, couriered or sent by facsimile transmission or
electronic mail and confirmed to it at Starwood Mortgage Funding I LLC, 1601
Washington Ave., Suite 800, Miami Beach, Florida 33139, Attention: Leslie K.
Fairbanks, Executive Vice President, fax number: (305) 695-5449, with a copy to:
LNR Property LLC, 1601 Washington Ave., Suite 800, Miami Beach, Florida 33139,
Attention: Vincent Kallaher, Senior Vice President, fax number: (305) 695-5449,
with a copy to: LNR Property LLC, 1601 Washington Ave., Suite 800, Miami Beach,
Florida 33139, Attention: General Counsel, fax number: (305) 695-5449, and (iii)
in the case of any of the preceding parties, such other address as may hereafter
be furnished to the other party in writing by such parties.
 
SECTION 18     Amendment.  This Agreement may be amended only by a written
instrument which specifically refers to this Agreement and is executed by the
Purchaser and the Seller.  This Agreement shall not be deemed to be amended
orally or by virtue of any continuing custom or practice.  No amendment to the
Pooling and Servicing Agreement which relates to defined terms contained therein
or to any obligations or rights of the Seller whatsoever shall be effective
against the Seller unless the Seller shall have agreed to such amendment in
writing.
 
SECTION 19     Counterparts.  This Agreement may be executed in any number of
counterparts, and by the parties hereto in separate counterparts, each of which
when executed and delivered shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument.  Delivery of an
executed counterpart of a signature page of this Agreement in Portable Document
Format (PDF) or by facsimile transmission shall be as effective as delivery of a
manually executed original counterpart of this Agreement.
 
SECTION 20     Exercise of Rights.  No failure or delay on the part of any party
to exercise any right, power or privilege under this Agreement and no course of
dealing between the Seller and the Purchaser shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege under
this Agreement preclude any other or further exercise thereof or the exercise of
any other right, power or privilege.  Except as set forth in Section 6(h) of
this Agreement, the rights and remedies herein expressly provided are cumulative
and not exclusive of any rights or remedies which any party would otherwise have
pursuant to law or equity.  No notice to or demand on any party in any case
shall entitle such party to any other or further notice or demand in similar or
other circumstances, or constitute a waiver of the right of either party to any
other or further action in any circumstances without notice or demand.
 
SECTION 21     No Partnership.  Nothing herein contained shall be deemed or
construed to create a partnership or joint venture between the parties
hereto.  Nothing herein contained shall be deemed or construed as creating an
agency relationship between the Purchaser  and the Seller and neither party
shall take any action which could reasonably lead a third party to assume that
it has the authority to bind the other party or make commitments on such party’s
behalf.
 
 
-16-

--------------------------------------------------------------------------------

 
 
SECTION 22     Miscellaneous.  This Agreement supersedes all prior agreements
and understandings relating to the subject matter hereof.  Neither this
Agreement nor any term hereof may be waived, discharged or terminated orally,
but only by an instrument in writing signed by the party against whom
enforcement of the waiver, discharge or termination is sought.
 
SECTION 23     Further Assurances.  The Seller and Purchaser each agree to
execute and deliver such instruments and take such further actions as any party
hereto may, from time to time, reasonably request in order to effectuate the
purposes and carry out the terms of this Agreement.

 
* * * * * *
 
 
-17-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused their names to be signed
hereto by their respective officers thereunto duly authorized as of the day and
year first above written.

       
GS MORTGAGE SECURITIES CORPORATION II
       
By:
 /s/ Leah Nivison    
 Name: Leah Nivison
   
 Title: Vice President
       
STARWOOD MORTGAGE FUNDING I LLC
       
By:
 /s/ Jerry Hirschkorn    
 Name: Jerry Hirschkorn
   
 Title: Vice President

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A

 
MORTGAGE LOAN SCHEDULE
 
 
A-1

--------------------------------------------------------------------------------

 
 


Control
Number
 
Loan Number
 
Property Name
 
Address
 
City
 
State
 
Zip Code
 
 Cut-Off Date Balance ($)
 
Mortgage Loan Rate
(%)
 
Remaining Term To
Maturity (Mos.)
 
Maturity Date
 
Remaining Amortization
Term (Mos.)
 
Servicing Fee Rate (%)
 
Subservicing Fee
Rate (%)
 
Mortgage Loan Seller
 
Crossed Group
10
 
1
 
Pangea 10
                 
19,500,000
 
4.22500%
 
119
 
1/6/2025
 
360
 
0.00500%
 
0.00000%
 
SMF I
 
NAP
10.01
 
1.08
 
723-725 North Central Avenue
 
723-725 North Central Avenue
 
Chicago
 
Illinois
 
60644
                             
SMF I
   
10.02
 
1.07
 
423-425 North Central Avenue
 
423-425 North Central Avenue
 
Chicago
 
Illinois
 
60644
                             
SMF I
   
10.03
 
1.23
 
7801-7811 South Yates Boulevard
 
7801-7811 South Yates Boulevard
 
Chicago
 
Illinois
 
60649
                             
SMF I
   
10.04
 
1.13
 
1400 Bataan Drive
 
1400 Bataan Drive
 
Broadview
 
Illinois
 
60155
                             
SMF I
   
10.05
 
1.21
 
2838 East 91st Street
 
2838 East 91st Street
 
Chicago
 
Illinois
 
60617
                             
SMF I
   
10.06
 
1.04
 
3302 Clifton Avenue
 
3302 Clifton Avenue
 
Baltimore
 
Maryland
 
21216
                             
SMF I
   
10.07
 
1.2
 
11250-11256 South Indiana Avenue
 
11250-11256 South Indiana Avenue
 
Chicago
 
Illinois
 
60628
                             
SMF I
   
10.08
 
1.02
 
3512, 3514 and 3516 Clifton Avenue
 
3512, 3514 and 3516 Clifton Avenue
 
Baltimore
 
Maryland
 
21216
                             
SMF I
   
10.09
 
1.22
 
2900 East 91st Street
 
2900 East 91st Street
 
Chicago
 
Illinois
 
60617
                             
SMF I
   
10.10
 
1.28
 
5832 West North Avenue
 
5832 West North Avenue
 
Chicago
 
Illinois
 
60639
                             
SMF I
   
10.11
 
1.18
 
222 East 109th Street
 
222 East 109th Street
 
Chicago
 
Illinois
 
60628
                             
SMF I
   
10.12
 
1.19
 
234 East 109th Street
 
234 East 109th Street
 
Chicago
 
Illinois
 
60628
                             
SMF I
   
10.13
 
1.05
 
2606 Talbot Road
 
2606 Talbot Road
 
Baltimore
 
Maryland
 
21216
                             
SMF I
   
10.14
 
1.11
 
5024 West Quincy Street
 
5024 West Quincy Street
 
Chicago
 
Illinois
 
60644
                             
SMF I
   
10.15
 
1.24
 
4301 West Potomac Avenue
 
4301 West Potomac Avenue
 
Chicago
 
Illinois
 
60651
                             
SMF I
   
10.16
 
1.27
 
1117 North Lawler Avenue
 
1117 North Lawler Avenue
 
Chicago
 
Illinois
 
60651
                             
SMF I
   
10.17
 
1.1
 
1042 North Leamington Avenue
 
1042 North Leamington Avenue
 
Chicago
 
Illinois
 
60651
                             
SMF I
   
10.18
 
1.17
 
6923-6925 South Indiana Avenue
 
6923-6925 South Indiana Avenue
 
Chicago
 
Illinois
 
60637
                             
SMF I
   
10.19
 
1.01
 
2210 Roslyn Avenue
 
2210 Roslyn Avenue
 
Baltimore
 
Maryland
 
21216
                             
SMF I
   
10.20
 
1.03
 
2826 Windsor Avenue
 
2826 Windsor Avenue
 
Baltimore
 
Maryland
 
21216
                             
SMF I
   
10.21
 
1.09
 
1123 North Lawler Avenue
 
1123 North Lawler Avenue
 
Chicago
 
Illinois
 
60651
                             
SMF I
   
10.22
 
1.29
 
9400 South Laflin Street
 
9400 South Laflin Street
 
Chicago
 
Illinois
 
60620
                             
SMF I
   
10.23
 
1.12
 
9000 South Bishop Street
 
9000 South Bishop Street
 
Chicago
 
Illinois
 
60620
                             
SMF I
   
10.24
 
1.16
 
6618 South Wabash Avenue
 
6618 South Wabash Avenue
 
Chicago
 
Illinois
 
60637
                             
SMF I
   
10.25
 
1.26
 
14133 South School Street
 
14133 South School Street
 
Riverdale
 
Illinois
 
60827
                             
SMF I
   
10.26
 
1.06
 
5448 West Adams Street
 
5448 West Adams Street
 
Chicago
 
Illinois
 
60644
                             
SMF I
   
10.27
 
1.25
 
14020 South School Street
 
14020 South School Street
 
Riverdale
 
Illinois
 
60827
                             
SMF I
   
10.28
 
1.14
 
8308 South Ingleside Avenue
 
8308 South Ingleside Avenue
 
Chicago
 
Illinois
 
60619
                             
SMF I
   
10.29
 
1.15
 
8312 South Ingleside Avenue
 
8312 South Ingleside Avenue
 
Chicago
 
Illinois
 
60619
                             
SMF I
   
11
 
2
 
Iron Horse Hotel
 
500 West Florida Street
 
Milwaukee
 
Wisconsin
 
53204
 
19,500,000
 
4.40000%
 
120
 
2/6/2025
 
360
 
0.00500%
 
0.00000%
 
SMF I
 
NAP
18
 
3
 
Dadeland West Executive Park
 
10625-10691 North Kendall Drive
 
Miami
 
Florida
 
33176
 
14,000,000
 
4.45000%
 
118
 
12/6/2024
 
360
 
0.00500%
 
0.05000%
 
SMF I
 
NAP
23
 
4
 
One Eleven Shopping Center
 
78520, 78640, 78860 and 78720 Highway 111
 
La Quinta
 
California
 
92253
 
11,500,000
 
4.25000%
 
120
 
2/6/2025
 
360
 
0.00500%
 
0.05000%
 
SMF I
 
NAP
31
 
5
 
Anaheim Hills Village
 
5624-5642 East La Palma Avenue
 
Anaheim
 
California
 
92807
 
10,274,551
 
4.34700%
 
118
 
12/6/2024
 
358
 
0.00500%
 
0.00000%
 
SMF I
 
NAP
32
 
6
 
River Knolls Apartments
 
500 Hilltop Drive & 805 Mercedes Lane
 
Redding
 
California
 
96003
 
10,200,000
 
4.44600%
 
119
 
1/6/2025
 
360
 
0.00500%
 
0.00000%
 
SMF I
 
NAP
35
 
7
 
Village Lakes Shopping Center
 
300-340 Town Center Boulevard
 
White Lake
 
Michigan
 
48386
 
9,863,230
 
4.50000%
 
119
 
1/6/2025
 
359
 
0.00500%
 
0.00000%
 
SMF I
 
NAP
37
 
8
 
5720 Crossings Boulevard
 
5720 Crossings Boulevard
 
Nashville
 
Tennessee
 
37013
 
9,327,056
 
4.78000%
 
83
 
1/6/2022
 
359
 
0.00500%
 
0.00000%
 
SMF I
 
NAP
44
 
9
 
Carrillo Plaza
 
202-210 West Carrillo Street & 1015 De La Vina Street
 
Santa Barbara
 
California
 
93101
 
7,920,121
 
4.28700%
 
118
 
12/6/2024
 
358
 
0.00500%
 
0.00000%
 
SMF I
 
NAP
45
 
10
 
Howard Johnson Jamaica
 
139-09 Archer Avenue
 
Jamaica
 
New York
 
11435
 
7,462,720
 
4.76800%
 
117
 
11/6/2024
 
297
 
0.00500%
 
0.00000%
 
SMF I
 
NAP
49
 
11
 
East Michigan Avenue Self Storage
 
1400 East Michigan Avenue
 
Saline
 
Michigan
 
48176
 
6,325,000
 
4.37000%
 
119
 
1/6/2025
 
360
 
0.00500%
 
0.00000%
 
SMF I
 
NAP
53
 
12
 
Tree Summit Village
 
3870 Peachtree Industrial Boulevard
 
Duluth
 
Georgia
 
30096
 
5,700,000
 
4.47000%
 
118
 
12/6/2024
 
360
 
0.00500%
 
0.00000%
 
SMF I
 
NAP
54
 
13
 
29th Street Self Storage
 
2345 29th Street Southeast
 
Grand Rapids
 
Michigan
 
49508
 
5,575,000
 
4.37000%
 
119
 
1/6/2025
 
360
 
0.00500%
 
0.00000%
 
SMF I
 
NAP
56
 
14
 
Garners Ferry Crossing
 
7546 Garners Ferry Road
 
Columbia
 
South Carolina
 
29209
 
5,380,837
 
4.71900%
 
117
 
11/6/2024
 
357
 
0.00500%
 
0.00000%
 
SMF I
 
NAP
60
 
15
 
Highland Road Self Storage
 
6123 Highland Road
 
Waterford
 
Michigan
 
48327
 
4,775,000
 
4.37000%
 
119
 
1/6/2025
 
360
 
0.00500%
 
0.00000%
 
SMF I
 
NAP
64
 
16
 
Pontiac Trail Self Storage
 
50586 Pontiac Trail
 
Wixom
 
Michigan
 
48393
 
3,976,000
 
4.37000%
 
119
 
1/6/2025
 
360
 
0.00500%
 
0.00000%
 
SMF I
 
NAP
69
 
17
 
Memphis Jellystone RV Park
 
1400 Audubon Point Drive
 
Horn Lake
 
Mississippi
 
38637
 
3,375,000
 
4.63000%
 
120
 
2/6/2025
 
240
 
0.00500%
 
0.00000%
 
SMF I
 
NAP
74
 
18
 
South Dort Highway Self Storage
 
2325 South Dort Highway
 
Flint
 
Michigan
 
48507
 
2,152,288
 
4.37000%
 
119
 
1/6/2025
 
299
 
0.00500%
 
0.00000%
 
SMF I
 
NAP

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B

 
MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES
 
 
B-1

--------------------------------------------------------------------------------

 
 
Exhibit B-30-1

 
List of Mortgage Loans with Current Mezzanine Debt


None.
 
 
B-30-1-1

--------------------------------------------------------------------------------

 
 
Exhibit B-30-2

 
List of Mortgage Loans with Permitted Mezzanine Debt



 
 
Loan #
 
Mortgage Loan
   
10
 
Pangea 10
   
18
 
Dadeland West Executive Park
 

 
 
B-30-2-1

--------------------------------------------------------------------------------

 
 
Exhibit B-30-3
 
List of Cross-Collateralized and Cross-Defaulted Mortgage Loans
 
None.
 
 
B-30-3-1

--------------------------------------------------------------------------------

 

EXHIBIT C


EXCEPTIONS TO MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES



 
 
Representation
 
Mortgage Loan
 
Description of Exception
                 
(7) Junior Liens
 
Village Lakes Shopping Center (No. 35)
 
A principal of the Mortgagor has pledged his ownership interests in an indirect
equity owner of the Mortgagor in connection with a line of credit in an amount
not to exceed $4,000,000.  The lender under such line of credit has entered into
a standstill agreement with the Mortgagee.
                 
(13) Actions Concerning Mortgage Loan
 
River Knolls Apartments (No. 32)
 
The related guarantor is the subject of a Chapter 11 bankruptcy proceeding (the
“Bankruptcy”) following an involuntary bankruptcy in 2008.  The United States
Bankruptcy Court Central District of California, Santa Ana Division, approved
the Fourth Amended Plan of Reorganization on May 27, 2010 (the “Plan”) in
connection with the Bankruptcy.  According to written confirmation from the
Plan’s trustee, dated December 12, 2014, all payments to be made pursuant to the
Plan are current, and the terms of the Plan expressly anticipate and allow for
the financing and refinancing of the Mortgaged Property.  The Mortgage Loan
documents include a loss carve-out to the Mortgagor and the guarantor to cover
losses incurred by the Mortgagee as a result of any amendment of the Plan and/or
the conversion of the Bankruptcy.
                 
(24) Local Law Compliance
 
Pangea 10 (No. 10)
 
Several of the Mortgaged Properties are legal non-conforming as to use.  The
legal use of any of the applicable Mortgaged Properties may lapse if there is a
protracted discontinuance of such use.  The Mortgage Loan documents contain a
loss recourse carve-out in the event of a protracted discontinuance of the legal
use of any of the applicable Mortgaged Properties following a casualty or
condemnation of any such Mortgaged Property.
 
In addition, there are open building code violations at several of the Mortgaged
Properties as indicated in the related zoning reports and city records
searches.  A violations indemnity from the guarantor has been obtained.
                 
(24) Local Law Compliance
 
Iron Horse Hotel (No. 11)
 
The Mortgaged Property is subject to a violation relating to required repairs to
its façade.  The Mortgagor has deposited funds into a reserve in connection with
such repairs and has covenanted to remedy the related violation within nine
months after the origination of the Mortgage Loan.  In addition, the Mortgagor
and the related guarantor have indemnified the Mortgagee for any loss suffered
in connection with the violation.
                 
(24) Local Law Compliance
 
Carrillo Plaza (No. 44)
  The Mortgaged Property is subject to a Declaration of Covenants and
Restrictions with Respect to Certain Environmental Obligations (the
“Declaration”), which Declaration requires any owner of the Mortgaged Property
(“Indemnitors”) to indemnify its prior owners in connection with the Mortgaged
Property’s prior use as a drycleaner and to obtain and maintain in place for a  

 
 
C-1

--------------------------------------------------------------------------------

 
 

 
 
Representation
 
 
Mortgage Loan
 
 
Description of Exception
   
 
 
 
 
period of 30 years environmental liability insurance insuring Indemnitors and
the indemnified parties under the Declaration against liability for any claims,
damages, losses or remediation costs with respect to any environmental claim
that could be brought against the indemnified parties as a result of any
environmental condition or claim thereof relating to the Mortgaged
Property.  Neither the Sponsor nor the Mortgagor has purchased or plans to
purchase such a 30-year environmental insurance policy.  However, since the date
of the Declaration, the Central Coast Regional Water Quality Control Board
(“RWQCB”) issued a Certificate of Completion on April 23, 2014, which required
no additional remedial action for the Mortgaged Property’s existing commercial
land use.  In addition, the Sponsor has purchased a 10-year environmental
insurance policy naming the Mortgagee as an additional insured.  Further, the
Mortgagor and the related guarantors have indemnified the Mortgagee for any loss
suffered in connection with any environmental issue relating to the Mortgaged
Property and any liability arising out of the Declaration.
                 
(24) Local Law Compliance
 
Highland Road Self Storage (No. 60)
 
The Mortgaged Property is legal nonconforming as to use.  Use of the Mortgaged
Property as a commercial storage facility is permitted under applicable zoning
requirements upon special approval by the Waterford Township Planning
Commission, which approval was granted in February 2006.
                 
(30) Due on Sale or Encumbrance
 
Pangea 10 (No. 10)
 
The Mortgage Loan documents permit certain transfers of more than 50% of the
equity interests in the Mortgagor without the consent of the holder of the
related Mortgage if such transfers do not result in a change of “Control” (as
defined in the Mortgage Loan documents) of the Mortgagor.  Pursuant to the
Mortgage Loan documents, no change in “Control” shall be deemed to have occurred
so long as the related guarantor maintains no less than 51% of the direct or
indirect equity interests in the Mortgagor and controls the day-to-day
management of the Mortgagor and the Mortgaged Property.  Other than in
connection with transfers occurring as a result of death or estate planning, the
Mortgage Loan documents prohibit direct or indirect transfers that result, in
the aggregate, in a transfer of greater than 49% of the direct or indirect
interests in the Mortgagor.
                 
(30) Due on Sale or Encumbrance
 
5720 Crossings Boulevard (No. 37)
  The Mortgage Loan documents permit the Mortgagor to participate in a payment
in lieu of taxes (“PILOT”) program, whereby taxes payable on the Mortgaged
Property are to be effectively frozen for four years at the rate in effect in
2013.  It is anticipated that, in order for the Mortgagor to participate in such
program, (a) the Mortgagor will transfer fee title to the Mortgaged Property to
the Industrial Development Board (the “IDB”) and (b) the IDB will simultaneously
lease the Mortgaged Property back to the Mortgagor pursuant to a ground lease
(the “Ground Lease”) with a one-time rent payment of $100 and a four-year term
expiring at the end of 2018, at which point fee title to the Mortgaged Property
will be reconveyed to the Mortgagor.  The Mortgagor is expected, pursuant to the
Mortgage Loan documents, to grant the Mortgagee a leasehold mortgage secured by
the leasehold interest created pursuant to the Ground Lease and, upon expiration
of the PILOT  

 
 
C-2

--------------------------------------------------------------------------------

 
 

 
 
Representation
 
 
Mortgage Loan
 
 
Description of Exception
   
 
 
 
 
program and reconveyance of fee title to the Mortgagor, a mortgage secured by
such fee title.
                 
(30) Due on Sale or Encumbrance
 
Carrillo Plaza (No. 44)
 
The Mortgagor consists of New Group-Santa Barbara, LLC (“Fee Mortgagor”), which
owns the fee interest in the Mortgaged Property, and NG Santa Barbara Leasehold,
LLC (“Leasehold Mortgagor”), which owns a leasehold interest in the Mortgaged
Property pursuant to a master lease from Fee Mortgagor.  The Mortgage Loan
documents permit without the Mortgagee’s consent, and include as a permitted
transfer in the “due on sale” provisions thereof, the transfer of one hundred
percent (100%) of the sole membership interest in Fee Mortgagor by the entity
holding such interest as of the date of the origination of the Mortgage Loan
(which entity is the qualified intermediary with respect to the 1031 exchange
being consummated in connection with the acquisition of the Mortgaged Property)
to the sole member of Leasehold Mortgagor in connection with the finalization of
the 1031 exchange transaction.
                 
(31) Single-Purpose Entity
 
Iron Horse Hotel (No. 11)
 
The Mortgagor previously held a leasehold interest in real property located near
the Mortgaged Property for the purposes of parking and staging in connection
with the renovation of the Mortgaged Property.  The Mortgagor and the related
guarantor have indemnified the Mortgagee for any loss suffered in connection
with such previously held leasehold interest.
                 
(31) Single-Purpose Entity
 
Dadeland West Executive Park (No. 18)
 
In lieu of making distributions to its owners, the Mortgagor has made one or
more loans (collectively, the “Existing Loan”) to its affiliate, The Green
Companies, Inc. (“The Green Companies”), as evidenced by that certain Demand
Line of Credit Promissory Note, dated as of October 1, 2014, in the aggregate
amount of $16,000,000.00 (the “Existing Loan Note”).  The Existing Loan Note is
unsecured and had an outstanding balance as of the date of the origination of
the Mortgage Loan of $9,956,993.43.  The Mortgagor is permitted to make
additional loans and advances (individually, the “Permitted Loan” and,
collectively, the “Permitted Loans”) to The Green Companies provided that, in
each case, the Permitted Loan is (a) evidenced by a promissory note that
includes an interest rate and a maturity date, (b) in an amount that does not
exceed the net cash flow of the Mortgagor otherwise available for distribution
to its partners after all required payments have been made pursuant to the
Mortgage Loan documents, including, but not limited to, any operating expenses
payable by the Mortgagor during such period, and (c) unsecured.  The Mortgage
Loan documents include a non-recourse carve-out to the Mortgagor for any losses
incurred by the Mortgagee in connection with any action, suit, proceeding or
investigation instituted against the Mortgagee by any third party (including the
Mortgagor) as a result of the Existing Loan and/or the Permitted Loans.
                 
(34) Ground Leases
 
5720 Crossings Boulevard (No. 37)
 
It is anticipated that, in order for the Mortgagor to participate in a payment
in lieu of taxes (“PILOT”) program with respect to the Mortgaged Property, (a)
the Mortgagor will transfer fee title to the Mortgaged Property to the
Industrial Development Board (the “IDB”) and (b) the IDB will simultaneously
lease the Mortgaged Property back to the Mortgagor pursuant to a ground lease
(the “Ground Lease”).  The Mortgagor
 

 
 
C-3

--------------------------------------------------------------------------------

 
 

 
Representation  
 
 Mortgage Loan
 
 
Description of Exception
            intends to grant the Mortgagee a leasehold mortgage secured by the
leasehold interest created pursuant to the Ground Lease, which will have a term
expiring in 2018, prior to the stated maturity of the Mortgage Loan.            
     
(38) Bankruptcy
 
River Knolls Apartments (No. 32)
 
The related guarantor is the subject of a Chapter 11 bankruptcy proceeding (the
“Bankruptcy”) following an involuntary bankruptcy in 2008.  The United States
Bankruptcy Court Central District of California, Santa Ana Division, approved
the Fourth Amended Plan of Reorganization on May 27, 2010 (the “Plan”) in
connection with the Bankruptcy.  According to written confirmation from the
Plan’s trustee, dated December 12, 2014, all payments to be made pursuant to the
Plan are current, and the terms of the Plan expressly anticipate and allow for
the financing and refinancing of the Mortgaged Property.  The Mortgage Loan
documents include a loss carve-out to the Mortgagor and the guarantor to cover
losses incurred by the Mortgagee as a result of any amendment of the Plan and/or
the conversion of the Bankruptcy.
                 
(39) Organization of Mortgagor
 
East Michigan Avenue Self Storage (No. 49)
 
29th Street Self Storage (No. 54)
 
Highland Road Self Storage (No. 60)
 
Pontiac Trail Self Storage (No. 64)
 
South Dort Highway Self Storage (No. 74)
 
The Mortgagors under each of the related Mortgage Loans are affiliates of each
other.
                 
(40) Environmental Conditions
 
Carrillo Plaza (No. 44)
 
The ESA reported that the Mortgaged Property was formerly operated as drycleaner
from 1947 until at least 2005, with past discharges of tetrachloroethylene
(“PCE”) impacting soil and groundwater.  The Mortgaged Property was remediated
for PCE in soil and groundwater pursuant to an agreement entered into between
the prior owner of the Mortgaged Property and the California Regional Water
Quality Control Board (the “RWQCB”) on June 3, 2011.  The RWQCB issued a
Certificate of Completion (the “Certificate of Completion”) on April 23, 2014,
which required no additional remediation action for the Mortgaged Property’s
existing commercial land use.  On April 25, 2014, the RWQCB issued a letter (the
“Letter”) requiring biannual groundwater monitoring, along with the submission
of monitoring reports to the RWCQB, through 2019 and stating that it would agree
to a deed restricting the Mortgaged Property to commercial use (or as determined
by vapor intrusion risk) if further indoor air sampling is not performed before
April 23, 2015, as sampling results existing as of the date of the Letter were
not sufficiently conclusive to determine potential future risks associated with
the residential use of the Mortgaged Property.  The ESA recommended that the
Mortgagor (a) conduct indoor air sampling prior to April 23, 2015 to avoid
implementation of the deed restriction referenced in the Letter, (b) comply with
the biannual groundwater monitoring and reporting requirements contained in the
Letter and (c) request site closure upon the availability of supporting
data.  The Mortgagor and the guarantor have covenanted in an environmental
indemnity agreement to implement the ESA’s recommendations described in the
foregoing sentence, to comply in all respects with the
 

 
 
C-4

--------------------------------------------------------------------------------

 
 

 
 
Representation
 
 
Mortgage Loan
 
 
Description of Exception
            requirements of the Certificate of Completion and the Letter and to
indemnify the Mortgagee for any losses associated with any environmental
conditions or hazardous substances at the Mortgaged Property.  



 
C-5

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
FORM OF OFFICER’S CERTIFICATE
 
[                              ] (“Seller”) hereby certifies as follows:
 
 
1.
All of the representations and warranties (except as set forth on Exhibit C) of
the Seller under the Mortgage Loan Purchase Agreement, dated as of February 1,
2015 (the “Agreement”), between GS Mortgage Securities Corporation II and
Seller, are true and correct in all material respects on and as of the date
hereof (or as of such other date as of which such representation is made under
the terms of Exhibit B to the Agreement) with the same force and effect as if
made on and as of the date hereof (or as of such other date as of which such
representation is made under the terms of Exhibit B to the Agreement).

 
 
2.
The Seller has complied in all material respects with all the covenants and
satisfied all the conditions on its part to be performed or satisfied under the
Agreement on or prior to the date hereof, and no event has occurred which would
constitute a default on the part of the Seller under the Agreement.

 
 
3.
Neither the Prospectus, dated February 9, 2015 (the “Base Prospectus”), as
supplemented by the Prospectus Supplement, dated February 17, 2015 (the
“Prospectus Supplement” and, together with the Base Prospectus, the
“Prospectus”), relating to the offering of the Class A-1, Class A-2, Class A-3,
Class A-4, Class A-5, Class A-AB, Class X-A, Class X-B, Class A-S, Class B,
Class PEZ and Class C Certificates, nor the Offering Circular, dated February
17, 2015 (the “Offering Circular”), relating to the offering of the Class X-C,
Class X-D, Class X-E, Class D, Class E, Class F, Class G and Class R
Certificates, in the case of the Prospectus, as of the date of the Prospectus
Supplement or as of the date hereof, or the Offering Circular, as of the date
thereof or as of the date hereof, included or includes any untrue statement of a
material fact relating to the Mortgage Loans, the related Mortgaged Properties
and/or the Seller or omitted or omits to state therein a material fact relating
to the Mortgage Loans, the related Mortgaged Properties and/or the Seller
required to be stated therein or necessary in order to make the statements
therein relating to the Mortgage Loans, the related Mortgaged Properties and/or
the Seller, in the light of the circumstances under which they were made, not
misleading.

 
Capitalized terms used herein without definition have the meanings given them in
the Agreement or, if not defined therein, in the Indemnification Agreement.
 
[SIGNATURE APPEARS ON THE FOLLOWING PAGE]
 
 
D-1

--------------------------------------------------------------------------------

 
 
Certified this __ day of February, 2015.

       
STARWOOD MORTGAGE FUNDING I LLC
       
By:
     
Name:
   
Title:

 
 
D-2

--------------------------------------------------------------------------------

 
 